Exhibit 10.50

JOINDER TO LOAN DOCUMENTS

This JOINDER TO LOAN DOCUMENTS (“Joinder”) is dated as of December 31, 2010, by
and among DEKANIA INVESTORS, LLC, a Delaware limited liability company
(“Borrower”), each of the Subsidiary Guarantors a party hereto, COHEN PRINCIPAL
INVESTING, LLC (“Joining Guarantor”), TD BANK, N.A., a national banking
association, in its capacity as agent (“Agent”), TD BANK, N.A. in its capacity
as issuing bank (“Issuing Bank”) and each of the financial institutions which
are now or hereafter identified as Lenders on Exhibit A (as such Exhibit may be
amended, modified or replaced from time to time) attached to the Loan Agreement
(as defined below) (such financial institutions, collectively the “Lenders” and
each individually a “Lender”).

BACKGROUND

A. Pursuant to the terms of that certain Loan and Security Agreement dated
July 29, 2010, by and among Borrower, Agent, Issuing Bank and Lenders (as the
same has been or may be supplemented, restated, superseded, amended or replaced
from time to time, the “Loan Agreement”), Lenders made available to Borrower
certain term loans not to exceed Fourteen Thirty Six Hundred Thousand Dollars
($14,600,000) in the aggregate (the “Loans”). All capitalized terms used herein
without further definition shall have the respective meaning set forth in the
Loan Agreement.

B. To induce Agent and Lenders to enter into the Loan Agreement and to continue
to make the Loans available to Borrower, each of Borrower, Parent and each
Subsidiary Guarantor granted to Agent, for the ratable benefit of Secured
Parties, a security interest in the Collateral.

C. Joining Guarantor is an Affiliate of Borrower and, in recognition of the
benefits and privileges thereunder, Joining Guarantor, Borrower, Parent and each
Subsidiary Guarantor has requested that Joining Guarantor be permitted to join
into the Loan Documents, as if an original signatory thereto, and Agent and
Lenders have so consented subject to the terms and conditions hereof.

D. Prior to the execution of this Joinder, each of Alesco Collateral Holdings I,
L.P., Alesco Funding, LLC, Alesco Loan Holdings Trust, Alesco TPS Holdings, LLC,
Alesco Warehouse Conduit, LLC, Cohen & Company Ventures, LLC, Cohen Bros.
Acquisitions, LLC, Sunset Financial Holdings, LLC, Sunset Funding, LLC, Sunset
Investment Vehicle, LLC, Sunset Loan Holdings Trust and Sunset TPS Holdings,
LLC, each a Subsidiary Guarantor, merged with and into Cohen & Company Funding,
LLC, a Subsidiary Guarantor, with Cohen & Company Funding, LLC as the surviving
entity (the “Merger”). Simultaneously with the Merger, Cohen & Company Funding,
LLC changed its name to “Cohen Legacy, LLC”.

NOW, THEREFORE, with the foregoing Background incorporated by reference and
intending to be legally bound hereby, the parties agree as follows:

1. Joinder. Upon the effectiveness of this Joinder:

(a) Joining Guarantor becomes a Subsidiary Guarantor under the Loan Agreement
and the Loan Documents. All references to Subsidiary Guarantors contained in the
Loan Agreement and Loan Documents are hereby deemed for all purposes to also
refer to and



--------------------------------------------------------------------------------

include Joining Guarantor as a Subsidiary Guarantor and Joining Guarantor hereby
agrees to comply with all of the terms and conditions of the Loan Documents (to
which the other Subsidiary Guarantors are a party) as if an original signatory
thereto.

(b) Joining Guarantor joins in, assumes, adopts and becomes a Debtor (as defined
therein) under the Guarantor Security Agreement. All references to Debtors
contained in the Guarantor Security Agreement are hereby deemed for all purposes
to also refer to and include Joining Guarantor as a Debtor and Joining Guarantor
hereby agrees to comply with all of the terms and conditions of the Guarantor
Security Agreement as if an original signatory thereto.

(c) Joining Guarantor joins in, assumes, adopts and becomes an Undersigned (as
defined therein) under the Surety and Guaranty Agreement. All references to
Undersigned contained in the Surety and Guaranty Agreement are hereby deemed for
all purposes to also refer to and include Joining Guarantor as an Undersigned
and Joining Guarantor hereby agrees to comply with all of the terms and
conditions of the Surety and Guaranty Agreement as if an original signatory
thereto. Joining Guarantor is jointly and severally liable for, and hereby
guarantees and becomes surety for, the unconditional and prompt payment and
performance to Secured Parties of all Obligations.

(d) Joining Guarantor joins in, assumes, adopts and becomes a Pledgor (as
defined therein) under the Collateral Pledge Agreement. All references to
Pledgor contained in the Collateral Pledge Agreement are hereby deemed for all
purposes to also refer to and include Joining Guarantor as a Pledgor and Joining
Guarantor hereby agrees to comply with all of the terms and conditions of the
Collateral Pledge Agreement as if an original signatory thereto.

2. Amendment to Loan Documents.

(a) Section 1.1 of the Loan Agreement shall be amended by deleting the
definition of “Subsidiary Guarantor” and replacing it as follows:

Subsidiary Guarantor – Alesco Holdings, Ltd., CIRA ECM, LLC, Cohen & Compagnie,
Cohen Brothers, LLC, Cohen & Company Financial Management, LLC, Cohen & Company
Management, LLC, Cohen Asia Investments, Ltd., Cohen Legacy, LLC, Cohen
Principal Investing, LLC, Cohen Securities Funding, LLC, Dekania Capital
Management, LLC, EuroDekania Management Limited, Strategos Capital Management,
LLC, and Sunset Holdings, Ltd., and any other Person who may hereafter guaranty,
as surety, all of the Obligations. Notwithstanding inclusion of each of Cohen &
Compagnie and EuroDekania Management Limited as a “Subsidiary Guarantor”
hereunder, neither of Cohen & Compagnie or EuroDekania Management Limited shall
be required to execute the Surety and Guaranty Agreement or Guaranty Security
Agreement.

 

2



--------------------------------------------------------------------------------

(b) Schedule I to the Collateral Pledge Agreement is hereby deleted in its
entirety and replaced with Schedule I attached to this Joinder as Exhibit B.

3. Representations and Warranties. Borrower and Subsidiary Guarantors, including
Joining Guarantor, warrant and represent to Agent and Lenders that:

(a) Schedules E, 5.1, 5.7, 5.9, 5.17 and 5.19 to the Loan Agreement are amended
and restated in their entirety and collectively attached as Schedule A to this
Joinder. By execution of this Joinder, and after giving effect to the amended
and restated Schedules attached as Schedule A to this Joinder, all
representations and warranties made to Agent, Issuing Bank and Lenders under the
Loan Agreement and each of the other Loan Documents are true and correct as of
the date hereof as though made on and as of the date hereof, all of which shall
be deemed continuing until all of the Obligations due to Secured Parties are
indefeasibly paid and satisfied in full.

(b) The execution and delivery of this Joinder and the performance by Borrower
and each Subsidiary Guarantor (including Joining Guarantor) of the transactions
herein contemplated will not violate any Requirement of Law, or Borrower’s or
any Subsidiary Guarantor’s (including Joining Guarantor’s) certificate of
formation, operating agreement or any other organizational documents, or violate
or result in a default (immediately or with the passage of time) under any
contract, agreement or instrument to which Borrower or such Subsidiary Guarantor
(including Joining Guarantor), is a party, or by which Borrower or such
Subsidiary Guarantor (including Joining Guarantor) is bound. Neither Borrower
nor any Subsidiary Guarantor (including Joining Guarantor) is in violation of
any term of any agreement or instrument to which it is a party or by which it
may be bound which violation has or could have a Material Adverse Effect, or of
its respective charter, minutes or bylaw provisions, or certificate of
formation, operating agreement or any other organizational document. Borrower
and each Subsidiary Guarantor (including Joining Guarantor) has all requisite
power and authority to enter into and perform this Joinder and the transactions
herein contemplated, and to incur the obligations herein provided for, and has
taken all proper and necessary action to authorize the execution, delivery and
performance of this Joinder and the transactions herein contemplated.

(c) This Joinder and any assignment or other instrument, document or agreement
executed and delivered in connection herewith, will be valid, binding and
enforceable against Borrower and each Subsidiary Guarantor (including Joining
Guarantor) in accordance with its respective terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.

(d) No Default or Event of Default exists.

(e) None of the Capital Stock of Joining Guarantor is a “certificated security”
as such term is defined in Article 8 of the UCC.

4. Ratification of Loan Documents. This Joinder is hereby incorporated into and
made a part of the Loan Agreement and all other Loan Documents respectively, the
terms and provisions of which, except to the extent expressly modified by this
Joinder are each ratified

 

3



--------------------------------------------------------------------------------

and confirmed and continue unchanged in full force and effect. Any reference to
the Loan Agreement or other Loan Documents respectively in this or any other
instrument, document or agreement related thereto or executed in connection
therewith shall mean the Loan Agreement and other Loan Documents respectively as
amended by this Joinder.

5. Confirmation of Indebtedness. Borrower and each Subsidiary Guarantor,
including Joining Guarantor, confirms and acknowledges that as of the close of
business on December 31, 2010, (i) it is indebted to Agent and Lenders under the
Loan Documents in the aggregate principal amount of $6,975,500 and (ii) Issuing
Bank has issued Letters of Credit in the face amount of $50,000, in each case
without any deduction, defense, setoff, claim or counterclaim, of any nature as
of the date of this Joinder, plus all fees, costs and Expenses incurred to date
in connection with the Loan Documents.

6. Effectiveness Conditions. This Joinder shall become effective upon the
satisfaction of the following conditions:

(a) Borrower shall have delivered or caused to be delivered to Agent the
following:

(i) this Joinder, executed by Borrower and each Subsidiary Guarantor, including
Joining Guarantor;

(ii) certified copies of (A) resolutions of the sole member of Joining Guarantor
authorizing the execution, delivery and performance of this Joinder and the
transactions contemplated hereby, and (B) Joining Guarantor’s certificate of
formation and operating agreement;

(iii) an incumbency certificate for Joining Guarantor identifying all
individuals authorized to execute this Joinder, with specimen signatures;

(iv) a good standing certificate for Joining Guarantor showing Joining Guarantor
to be in good standing in its state of organization and in each other state in
which it is doing and presently intends to do business;

(v) certification by the chief financial officer of Borrower that no event has
occurred which would reasonably be likely to have a Material Adverse Effect;

(vi) the following lien searches (the results of which are to satisfactory to
Agent in its sole discretion): (A) UCC searches with the Secretary of State and
local filing office of each state where Joining Guarantor is organized,
maintains its executive office, a place of business, or assets, and
(B) judgment, federal tax lien and corporate tax lien searches, in all
applicable filing offices of each state searched under subparagraph (A) above,
other than local level searches in the state of incorporation or formation (as
applicable); and

(vii) any other agreements, documents, instruments and writings reasonably
required by Agent to evidence and perfect Lenders’ liens and security interest
in the Collateral (as defined in the Guarantor Security Agreement) of Joining
Guarantor.

 

4



--------------------------------------------------------------------------------

(b) payment to Agent of all of Agent’s Expenses.

(c) such other items as Agent may reasonably require.

7. Governing Law. THIS JOINDER, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA. THE PROVISIONS OF THIS JOINDER AND ALL OTHER
AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN ARE TO BE DEEMED SEVERABLE, AND THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE
REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT.

8. Modification. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed by Borrower, each
Subsidiary Guarantor, including Joining Guarantor, and Agent or Lenders, as
required under the Loan Agreement.

9. Duplicate Originals: Two or more duplicate originals of this Joinder may be
signed by the parties, each of which shall be an original but all of which
together shall constitute one and the same instrument.

10. Waiver of Jury Trial: EACH SUBSIDIARY GUARANTOR, INCLUDING JOINING
GUARANTOR, BORROWER, AGENT AND EACH LENDER HEREBY WAIVE ANY AND ALL RIGHTS EACH
MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING OR
COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF
ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY
PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE,
WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Joinder the day
and year first above written.

 

BORROWER:     DEKANIA INVESTORS, LLC     BY:   /s/ JOSEPH W. POOLER, JR.      
Name:   Joseph W. Pooler, Jr.       Title:   Chief Financial Officer SUBSIDIARY
GUARANTORS:        

ALESCO HOLDINGS, LTD.

CIRA ECM, LLC

COHEN BROTHERS, LLC

COHEN & COMPANY FINANCIAL MANAGEMENT, LLC

COHEN & COMPANY MANAGEMENT, LLC

COHEN ASIA INVESTMENTS LTD.

COHEN LEGACY, LLC

COHEN SECURITIES FUNDING, LLC

DEKANIA CAPITAL MANAGEMENT, LLC

STRATEGOS CAPITAL MANAGEMENT, LLC

SUNSET HOLDINGS, LTD

    BY:   /s/ JOSEPH W. POOLER, JR.       Name:   Joseph W. Pooler, Jr.      
Title:   Chief Financial Officer    

c/o Cohen Brothers, LLC

2929 Arch Street

Philadelphia, PA 19104

Attention: President

Telecopy No.: (215) 861-7878

JOINING GUARANTOR:         COHEN PRINCIPAL INVESTING, LLC     BY:   /s/ JOSEPH
W. POOLER, JR.       Name:   Joseph W. Pooler, Jr.       Title:   Chief
Financial Officer

 

6



--------------------------------------------------------------------------------

AGENT:     TD Bank, N.A. as Agent, Lender and Issuing Bank     BY:   /s/ RICHARD
ZIMMERMAN       Name:   Richard Zimmerman       Title:   Vice President

 

7



--------------------------------------------------------------------------------

EXHIBIT A

TD Bank, N.A.



--------------------------------------------------------------------------------

EXHIBIT B

See attached



--------------------------------------------------------------------------------

SCHEDULE I

Pledged Collateral

The following Collateral is hereby pledged by the applicable Pledgor to Secured
Party pursuant to the Collateral Pledge Agreement to which this Schedule is
attached

 

  A. Pledged Interest

 

Collateral

   Juris. of Org.    Class of
Interests    Certificate
Number    Number of Shares / %
of Interests owned by
Debtor  

Debtor

Dekania Investors, LLC

   DE    N/A    N/A    100%   Cohen Brothers, LLC

Strategos Capital Management, LLC

   DE    N/A    N/A    100%   Cohen Brothers, LLC

Cohen & Company Management, LLC

   DE    N/A    N/A    100%   Cohen Brothers, LLC

Cohen Legacy, LLC

   DE    N/A    N/A    100%   Cohen Brothers, LLC

EuroDekania Management Limited

   U.K.    N/A    N/A    100%   Cohen Brothers, LLC

Cohen Asia Investments Ltd.

   Cayman Is.    N/A    N/A    100%   Cohen Brothers, LLC

EuroDekania Limited

   Guernsey    N/A    N/A    1,029,882   Alesco Holdings, LTD

Star Asia Finance Limited

   Guernsey    N/A    N/A    3,478,876   Dekania Investors, LLC

Star Asia Finance LLC

   DE    N/A    N/A    45,000   Dekania Investors, LLC

Star Asia SPV, LLC

   DE    N/A    N/A    1,410,568   Dekania Investors, LLC

Muni Funding Company of America, LLC

   DE    N/A    N/A    1,000,200   Alesco Holdings, LTD

Non-Profit Preferred Funding Trust I

   DE    Preferred    EA 19    250   Cohen Brothers, LLC

Cohen & Company Securities LLC

   DE    N/A    N/A    100%   Cohen Brothers, LLC

Strategos Deep Value Mortgage Fund LP

   DE    N/A    N/A    29%   Dekania Investors, LLC

Strategos Deep Value Mtg. (Offshore) Fund

   Cayman Is.    N/A    N/A    9%   Dekania Investors, LLC



--------------------------------------------------------------------------------

Collateral

   Juris. of Org.    Class of Interests   Certificate
Number    Number of Shares / %
of Interests owned by
Debtor  

Debtor

Strategos Deep Value Credit GP LLC

   DE    N/A   N/A    50%   Cohen Brothers, LLC

Kleros Real Estate CDO IV, Ltd.

   Cayman Is.    Preferred   PS/R-1    100%   Cohen Brothers, LLC

Cohen & Company Financial Management, LLC

   DE    Membership
Interests/Units   N/A    100%   Dekania Investors, LLC

Dekania Capital Management, LLC

   DE    Membership
Interests/Units   N/A    100%   Dekania Investors, LLC

CIRA ECM, LLC

   DE    Membership
Interests/Units   N/A    100%   Dekania Investors, LLC

Alesco Preferred Funding VI, Ltd.

   Cayman Is.    Preferred   C-66    100   Cohen & Company Financial Management,
LLC

Alesco Preferred Funding VII, Ltd.

   Cayman Is.    Preferred   R-35    500   Cohen & Company Financial Management,
LLC

Alesco Preferred Funding IX, Ltd.

   Cayman Is.    Preferred   R-24    2,655   Cohen & Company Financial
Management, LLC

Kleros Preferred Funding II, Ltd

   Cayman Is.    Preferred   PS/R-1    600   Cohen & Company Financial
Management, LLC

Kleros Preferred Funding, Ltd.

   Cayman Is.    Preferred   PS/R-5    1,500   CIRA ECM, LLC

Dekania Corp.

   DE    Common   9    1,458,333   Cohen Legacy, LLC

Dekania Corp.

   DE    Common


Units

(Common and
Warrants)

  U-0011    250,000   Cohen Legacy, LLC

Star Asia Management Ltd.

   Cayman Is.    Common   N/A    50%   Cohen Asia Investments Ltd

Kleros Real Estate CDO I, Ltd.

   Cayman Is.    Preferred   PS/R-1    100%   Cohen Legacy, LLC

Alesco Holdings, Ltd.

   Cayman Is.    Common   N/A    100%   Cohen Principal Investing, LLC

 

2



--------------------------------------------------------------------------------

Collateral

   Juris. of Org.    Class of Interests    Certificate
Number    Number of Shares / %
of Interests owned by
Debtor  

Debtor

Alesco Preferred Funding XVII, Ltd.

   Cayman Is    Preferred    R-2    40%   Alesco Holdings, Ltd.

Alesco Preferred Funding XVI, Ltd.

   Cayman Is    Preferred    R-2    40%   Alesco Holdings, Ltd.

Alesco Preferred Funding XV, Ltd.

   Cayman Is    Preferred    R-l    40%   Alesco Holdings, Ltd.

Alesco Preferred Funding XIV, Ltd.

   Cayman Is    Preferred    R-l    40%   Alesco Holdings, Ltd.

Alesco Preferred Funding XIII, Ltd.

   Cayman Is    Preferred    R-6    40%   Alesco Holdings, Ltd.

Alesco Preferred Funding XI, Ltd.

   Cayman Is    Preferred    R-6    40%   Alesco Holdings, Ltd.

Alesco Preferred Funding X, Ltd.

   Cayman Is    Preferred    R-6    40%   Alesco Holdings, Ltd.

Kleros Preferred Funding VII, Ltd.

   Cayman Is    Preferred    R-I    40%   Alesco Holdings, Ltd.

Kleros Preferred Funding V, Ltd.

   Irish    Preferred    R-2    35.29%   Alesco Holdings, Ltd.

Libertas Preferred Funding I, Ltd.

   Cayman Is    Preferred    N/A    10.53%   Alesco Holdings, Ltd.

Cohen Securities Funding, LLC

   DE    Membership
Interests/Units    N/A    100%   Cohen Brothers, LLC

Kleros Real Estate CDO II, Ltd.

   Cayman Is.    Preferred    PS/R-1    100%   Cohen Legacy, LLC

Sunset Holdings, Ltd.

   Cayman Is.    Common    N/A    100%   Cohen Principal Investing, LLC

Emporia Preferred Funding III, Ltd.

   Cayman Is.    Preferred    D-4    79.49%   Sunset Holdings, Ltd.

Emporia Preferred Funding II, Ltd.

   Cayman Is.    Preferred    R-l    59%   Sunset Holdings, Ltd.

Alesco Preferred Funding XII, Ltd.

   Cayman Is.    Preferred    R-5    40%   Sunset Holdings, Ltd.

 

3



--------------------------------------------------------------------------------

Collateral

   Juris. of Org.    Class of Interests    Certificate
Number    Number of Shares / %
of Interests owned by
Debtor  

Debtor

Emporia Preferred Funding IV, Ltd.

   Cayman Is.    Common    N/A    100%   Cohen Legacy, LLC

Cohen & Company Capital Markets, LLC

   DE    Membership
Interests/Units    N/A    100%   Cohen Securities Funding, LLC

 

4



--------------------------------------------------------------------------------

SCHEDULE A

See attached.

 

5



--------------------------------------------------------------------------------

SCHEDULE E

Permanent Investments

Section 1

 

Description

   # of
Shares      Value as of 9-30-10  

Star Asia Finance, Ltd.

     3,478,876         31,965,652   

Star Asia Finance, LLC

     45,000         413,483   

Muni Funding Company of America, LLC

     1,000,200         2,470,494   

EuroDekania Ltd

     1,054,882         1,177,442   

Non-Profit Preferred Funding I Preferred Shares

     250         114,161   

Alesco VI Preferred Shares

     100         —     

Alesco VII Preferred Shares

     500         —     

Alesco IX Preferred Shares

     2,655         —     

Kleros I Preferred Shares

     1,500         —     

Kleros II Preferred Shares

     600         —                          36,141,232   

Description

   LP Units      Value as of 9-30-10  

Brigadier Capital, LP

     365,392         365,392   

Brigadier Capital, LP

     86,917         86,917   

Strategos Deep Value Onshore Fund, LP

     2,112,224         2,112,224   

Strategos Deep Value Offshore Fund, LP

     4,275,642         4,275,642                        6,840,175         Total
        42,981,407               

1 of 3

 

6



--------------------------------------------------------------------------------

Section 2

 

Description - Structured Finance Investments

   # of Shares  or
Notional
Amount      Value as  of
9-30-10  

Alesco Preferred Funding X, Ltd. Preference Shares

     24,1620      $ —     

Alesco Preferred Funding XI, Ltd. Preference Shares

     17,600         —     

Alesco Preferred Funding XII, Ltd. Preference Shares

     17,600         —     

Alesco Preferred Funding XIII, Ltd. Preference Shares

     13,440         —     

Alesco Preferred Funding XIV, Ltd. Preference Shares

     20,800         —     

Alesco Preferred Funding XV, Ltd. Preference Shares

     15,600         —     

Alesco Preferred Funding XVI, Ltd. Preference Shares

     10,400         —     

Alesco Preferred Funding XVII, Ltd. Preference Shares

     14,700         —     

Kleros Real Estate CDO I, Ltd. Preference Shares

     4,000         —     

Kleros Real Estate CDO II, Ltd. Preference Shares

     4,000         —     

Kleros Real Estate CDO IV, Ltd. Preference Shares

     12,000         —     

Libertas Preferred Funding I, Ltd.

     2,000         —     

Kleros Preferred Funding V

     3,000         —     

Kleros Preferred Funding VII

     3,200         —                          —     

2 of 3

 

7



--------------------------------------------------------------------------------

Description - Other Investments

   Notional
Amount      Value as of 9-30-10  

Peerless Commercial Loan

     11,745,590         1,200,0000   

WDC Exploration & Wells Holding LLC

     500,000         —     

Yarhouse USA, Inc.

     500,000         250,000   

On-Balance Sheet Residential Mortgage Loans

     1,480,000         266,533                        1,716,533   

3 of 3

 

8



--------------------------------------------------------------------------------

Schedule 5.1

State & Jurisdictions Where Borrower & Subsidiary Guarantors Are Qualified To Do
Business

 

Company Name

   State of Formation    Foreign  Qualification
States

Alesco Holdings, Ltd.

   Cayman   

Cira ECM, LLC

   DE   

Cohen & Compagnie

   FR   

Cohen & Company Financial Management, LLC

   DE    NY, PA

Cohen & Company Management, LLC

   DE    NY, PA

Cohen Asia Investments Ltd.

   Cayman   

Cohen Brothers, LLC d/b/a Cohen & Company

   DE    IL, NY, PA

Cohen Legacy, LLC

   DE    PA

Cohen Principal Investing, LLC

   DE   

Cohen Securities Funding LLC

   DE    PA

Dekania Capital Management, LLC

   DE    PA

Dekania Investors, LLC

   DE    PA

EuroDekania Management Limited

   UK   

Strategos Capital Management, LLC

   DE    PA

Sunset Holdings, Ltd.

   Cayman   

 

9



--------------------------------------------------------------------------------

Schedule 5.7

Federal Tax Identification Numbers of Borrower & Subsidiary Guarantors

 

Company Name

   State of
Formation    EIN    State /  Country
ID
Number

Alesco Holdings, Ltd.

   Cayman    98-0489740    WK-155682

Brigadier Capital Management, LLC

   DE    42-1709932    4183552

Brigadier GP, LLC

   DE    87-0770835    4160506

Cira ECM, LLC

   DE    65-1246012    3947923

Cohen & Compagnie

   FR    NA    480 820 513

Cohen & Company Financial Management, LLC

   DE    51-0483226    3692613

Cohen & Company Management, LLC

   DE    14-1944454    4084630

Cohen Asia Investments Ltd.

   Cayman    98-0523411    181521

Cohen Brothers, LLC d/b/a Cohen & Company

   DE    01-0825075    3867388

Cohen Legacy, LLC

   DE    03-0601028    4197674

Cohen Principal Investing, LLC

   DE    27-4357258    4914708

Cohen Securities Funding LLC

   DE    27-0981262    4733960

Dekania Capital Management, LLC

   DE    13-4265112    3672210

Dekania Investors, LLC

   DE    54-2122809    3690116

EuroDekania Management Limited

   UK    98-0510375    5894236

Strategos Capital Management, LLC

   DE    30-0291839    3825891

Sunset Holdings, Ltd.

   Cayman    98-0500646    WK-167838

 

10



--------------------------------------------------------------------------------

Schedule 5.9

Subsidiaries & Affiliates

Part 1

Section A – Subsidiaries

Brigadier Capital Management LLC

Brigadier GP LLC

Cira ECM Funding, LLC - f/k/a Emporia Capital Funding, LLC

Cira ECM, LLC, f/k/a Emporia Capital Management, LLC

Cohen & Compagnie

Cohen & Company Capital Management, LLC

Cohen & Company Financial Management, LLC

Cohen Legacy, LLC

Cohen & Company Management, LLC

Cohen & Company Securities, LLC

Cohen Asia Investments Ltd.

Cohen Principal Investing, LLC

Dekania Capital Management, LLC

Dekania Investors, LLC

EuroDekania Management Limited

Star Asia Management Ltd.

Strategos Capital Management, LLC

Strategos Deep Value Credit GP, LLC

Strategos Deep Value Credit II GP, LLC

Strategos Relative Value GP I, LLC

Section B – Affiliates

Brigadier Capital LP

Brigadier Capital Master Fund Ltd.

Brigadier Capital Offshore Fund Ltd.

Brigadier Capital Offshore Holding Company Ltd.

Cohen Bros. Financial, LLC

Dekania Corp.

EuroDekania Limited

EuroDekania Operating Company, LLC

RAIT Financial Trust

Star Asia Finance, Limited

Star Asia Finance, LLC

Star Asia Management Japan Ltd.

Star Asia SPV, LLC

Strategos Deep Value Mortgage Fund LP

Strategos Deep Value Mortgage (Offshore) Fund L.P.

Strategos Deep Value Mortgage Master Fund Ltd.

Strategos Deep Value Mortgage (Offshore) Fund 1-A L.P.

Strategos Deep Value Mortgage Fund II LP - Fund II Offshore Entity

 

11



--------------------------------------------------------------------------------

Strategos Deep Value Mortgage Master Fund II Ltd. - Fund II

Strategos Relative Value Mortgage Fund LP

Strategos Deep Value Mortgage Onshore Fund II LP

 

12



--------------------------------------------------------------------------------

Part 2

Section A – Subsidiaries

Alesco Holdings, Ltd.

Cohen Securities Funding LLC

Emporia Preferred Funding IV, Ltd.

Sunset Financial Statutory Trust I

Sunset Holdings, Ltd.

Section B – CDO / CLO Entities

Alesco Preferred Funding X, Ltd.

Alesco Preferred Funding XI, Ltd.

Alesco Preferred Funding XII, Ltd.

Alesco Preferred Funding XIII, Ltd.

Alesco Preferred Funding XIV, Ltd.

Alesco Preferred Funding XV, Ltd.

Alesco Preferred Funding XVI, Ltd.

Alesco Preferred Funding XVII, Ltd.

Emporia Preferred Funding II, Ltd.

Emporia Preferred Funding III, Ltd.

Kleros Preferred Funding V, PLC

Kleros Preferred Funding VII, Ltd.

Kleros Real Estate CDO I, Ltd.

Kleros Real Estate CDO II, Ltd.

Kleros Real Estate CDO IV, Ltd.

Libertas Preferred Funding I, Ltd.

 

13



--------------------------------------------------------------------------------

Schedule 5.17

Capital Stock of Borrower & Subsidiary Guarantors

Section 1

Cohen Brothers, LLC owns 100% of the membership interests in the following
entities:

Brigadier Capital Management, LLC

Brigadier GP, LLC

Cohen Legacy, LLC

Cohen & Company Management, LLC

Cohen & Company Securities, LLC

Cohen Asia Investment Ltd.

Cohen Principal Investing, LLC

Cohen Securities Funding, LLC

Dekania Investors, LLC

EuroDekania Management Limited

Strategos Capital Management, LLC

Strategos Deep Value Credit GP, LLC

Strategos Deep Value Credit II GP, LLC

Cohen Brothers, LLC owns 100% of the ownership interests in:

Cohen & Compagnie, SAS

Cohen & Company Securities, LCC owns 100% of the membership interests in the
following entities:

Cira ECM Funding, LLC, f/k/a Emporia Capital Funding LLC

Dekania Investors, LCC owns 100% of the membership interests in the following
entities:

Cohen & Company Financial Management, LLC

Dekania Capital Management, LLC

Cira ECM, LLC, f/k/a Emporia Capital Management, LLC

Cohen Brothers, LLC Capital Stock: (Numbers below are as of September 30, 2010)

Cohen Brothers, LLC Outstanding Membership Units = 15,626,903

Cohen Brothers, LLC Restricted Units representing, in the aggregate, the
contractual right to receive 1,495,239 Membership Units

 

14



--------------------------------------------------------------------------------

Section 2

Cohen Brothers, LLC, owns the percentages of preferred stock set forth below:

Alesco Preferred Funding X, Ltd. – 40%

Alesco Preferred Funding XIII, Ltd. – 40%

Kleros Real Estate CDO IV, Ltd. – 100%

The following entities own the equity interests set forth below:

 

Debtor

  

Collateral

   % of
Interest
Owned     Class of
Interests Cohen Legacy, LLC    Kleros Real Estate CDO I, Ltd.      100 %   
Preferred Cohen Legacy, LLC    Kleros Real Estate CDO I, Ltd.      100 %   
Common Cohen Principal Investing, LLC    Alesco Holdings, Ltd.      100 %   
Common Alesco Holdings, Ltd.    Alesco Preferred Funding XVII, Ltd.      40 %   
Preferred Alesco Holdings, Ltd.    Alesco Preferred Funding XVI, Ltd.      40 % 
  Preferred Alesco Holdings, Ltd.    Alesco Preferred Funding XV, Ltd.      40
%    Preferred Alesco Holdings, Ltd.    Alesco Preferred Funding XIV, Ltd.     
40 %    Preferred Alesco Holdings, Ltd.    Alesco Preferred Funding XI, Ltd.   
  40 %    Preferred Alesco Holdings, Ltd.    Kleros Preferred Funding VII, Ltd.
     40 %    Preferred Alesco Holdings, Ltd.    Kleros Preferred Funding V, PLC
     35.29 %    Preferred Alesco Holdings, Ltd.    Libertas Preferred Funding
III, Ltd.      12.5 %    Preferred Alesco Holdings, Ltd.    Libertas Preferred
Funding I, Ltd.      10.53 %    Preferred

Debtor

  

Collateral

   % of
Interest
Owned     Class of
Interests Cohen Legacy, LLC    Kleros Real Estate CDO II, Ltd.      100 %   
Preferred Cohen Principal Investing, LLC    Sunset Holdings, Ltd.      100 %   
Common Cohen Legacy, LLC    Kleros Real Estate CDO II, Ltd.      100 %    Common
Sunset Holdings, Ltd.    Emporia Preferred Funding III, Ltd.      33.9 %   
Preferred

 

15



--------------------------------------------------------------------------------

Sunset Holdings, Ltd.    Emporia Preferred Funding II, Ltd.      59 %   
Preferred Sunset Holdings, Ltd.    Alesco Preferred Funding XII, Ltd.      40 % 
  Preferred Cohen Legacy, LLC    Emporia Preferred Funding IV, Ltd.      100 % 
  Common Cohen Legacy, LLC    Kleros Real Estate CDO IV, Ltd.      100 %   
Common

 

16



--------------------------------------------------------------------------------

Schedule 5.19

Perfection and Priority - Borrower & Subsidiary Guarantors

All financing statements related to entities mentioned below shall be filed with
the Secretary of State for the State of Delaware.

Cohen & Company Financial Management, LLC

Cohen Legacy, LLC

Cohen & Company Management, LLC

Cohen Principal Investing, LLC

Cohen Securities Funding LLC

Cohen Brothers, LLC, d/b/a Cohen & Company

Dekania Capital Management, LLC

Dekania Investors, LLC

Strategos Capital Management, LLC

Perfection of a Security Interest in this entity below shall be done in
compliance with Cayman Island Law.

Alesco Holdings, Ltd.

Sunset Holdings, Ltd.

Cohen Asia Investments Ltd.

 

17